DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 19 is supported in Para. 34 of the originally filed disclosure, which clearly states that “An O-ring may be used between the cap 110 and mouth 150 to further assist in water tightness”.  The Examiner notes that the Applicant has previously elected the Species shown in Fig. 7-9, which comprises cap 305 rather than cap 110.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed 16 December 2021 has been entered.  Claim 10 is currently amended.  Claims 19-20 are newly added.  Claims 1-20 are currently pending.  Claims 1-9, 11-13, 15, and 18-19 are withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 currently says “a mouth upstand from…” but should instead say “a mouth --upstanding-- from…”; and “the flange rest against an underneath of the roof deck” but should instead say “the flange --rests-- against an underneath of the roof deck”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (U.S. Patent No. 10830464) in view of Mejia (U.S. Patent No. 5081914) and Perry et al. (U.S. Patent No. 3934383).
Regarding claim 10, Stevenson (Fig. 4-6, 8, 10-12) teaches a method for installing an insulating duct of a ventilation system (Col. 9 ll. 54-56, “duct 120 can be insulated to reduce the warm air in the unvented attic 110 from warming the air within the duct 120”), the method comprising the steps of:
providing an exhaust vent cap assembly (vent 114), the exhaust vent cap assembly comprising: 
a tubular body (motor housing 117), the tubular body comprising: 
a hollow tube having a proximal end (section of motor housing at flange 276) and a distal end (base portion 135 of the motor housing 117), 
a flange extends around a periphery of the proximal end perpendicularly to the hollow tube (flange 276), and 
a mouth --upstanding-- from the proximal end of the hollow tube (section of motor housing 117 above the flange 276);
making a hole in a roof deck, the diameter of the hole permits the mouth of the tubular body to slide into the hole (see Fig. 4); 
inserting the mouth of the tubular body into the hole (see Fig. 4), wherein the flange --rests-- against the roof deck (Col. 10 ll. 26-28, “In the shown embodiment, the vent 114 is coupled to a flange 276 that helps seat the vent 114 on the roof of the building structure 100”); 
securing the flange to the roof deck (Col. 10 ll. 26-28, “In the shown embodiment, the vent 114 is coupled to a flange 276 that helps seat the vent 114 on the roof of the building structure 100”); 
upon securing the flange, securing the duct to the tubular body (see Fig. 5, duct 120 is secured to the base portion 135 of the motor housing 117 extending below the flange 276); and 
installing a permanent roof cap (cap 280). 
Stevenson is silent regarding the method comprising the steps of: 
providing an exhaust vent cap assembly, the exhaust vent cap assembly comprising: 
a tubular body, the tubular body comprising: 
a hollow tube having a proximal end and a distal end, 
a flange extends around a periphery of the proximal end perpendicularly to the hollow tube, and 
a mouth --upstanding-- from the proximal end of the hollow tube, 
a cap configured to sealably fasten to the mouth, the cap and the mouth having a fastening mechanism; 
later removing the cap from the mouth; and 
upon removing the cap, installing a permanent roof cap.
Mejia (Fig. 1-4) teaches a method, the method comprising the steps of: 
providing an exhaust vent cap assembly (roof vent cap 10), the exhaust vent cap assembly comprising: 
a tubular body (base section 18 of roof vent pipe 12), the tubular body comprising: 
a hollow tube (see Fig. 2) having a proximal end (upper end of base section 18) and a distal end (lower end of base section 18), 
a flange extends around a periphery of the proximal end perpendicularly to the hollow tube (see seam between base section 18 and upper end portion 20), and 
a mouth --upstanding-- from the proximal end of the hollow tube (upper end portion 20), 
a cap (vent cap 10) configured to sealably fasten to the mouth (Abstract, “A cap which can be attached to a roof vent pipe to form a closure for the roof vent pipe after the usual ventilating device attached to the roof vent pipe has been removed thereby trapping hot air in the attic area of a home or other building”), the cap and the mouth having a fastening mechanism (Col. 3 ll. 20-23, “apertures 30 in each of the flanges as illustrated in FIG. 1 thereby enabling anchor screws such as set screws 32 to be utilized to secure the vent cap to the vent pipe 12”); 
making a hole in a roof deck (see in Fig. 1 hole in roof structure 16 communicating with interior attic space 14); 
securing the [exhaust vent cap assembly] to the roof deck (see Fig. 1); 
later removing the cap from the mouth (Claim 1, “said cap comprising an imperforate member overlying and engaging the upper end of the roof vent pipe and forming a closure for the upper end thereof, and means on said member to removably secure said member to the roof vent pipe”, meaning the cap is removable); and 
upon removing the cap, installing a permanent roof cap (Col. 2 ll. 65-Col. 3 ll. 8, “upper end of the upper portion 20 of the vent pipe supports a ventilating device such as a turbine ventilator or the type of ventilator using gravity flow rather than a turbine driven fan. While the turbine ventilator operates in the summer to remove heated air from the attic to reduce the tendency of the heated air in the attic to heat the living space below the ceiling forming the attic space, in the wintertime, it is desirable to not remove the heated air in order to warm the living space below the ceiling. Thus, the vent cap of the present invention replaces the turbine ventilator or other ventilator which is removed from the roof vent pipe 12”, which discloses that the vent cap 10 is alternatively employed with a “ventilating device such as a turbine ventilator”, and wherein the cap and turbine ventilator are exchangeable for each other depending on the user’s preference for ventilating or sealing the attic). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the exhaust vent cap assembly shown by Stevenson to include a sealing cap, as taught by Mejia, to provide a means to seal the exhaust vent cap assembly under adverse conditions, as disclosed by Mejia.
Stevenson is silent regarding the method being used for installing an insulating duct of a ventilation system, the method comprising the steps of: 
inserting the mouth of the tubular body into the hole, wherein the flange --rests-- against an underneath of the roof deck; [and]
securing the flange to the roof deck using one or more screws. 
However, Perry (Fig. 1-6) teaches a method for installing a ventilation system (Title, “Roof vent”), the method comprising the steps of:
inserting the mouth of the tubular body (inner frame portion 16) into the hole (vent opening 11), wherein the flange --rests-- against an underneath of the roof deck (see in Fig. 2 that lower peripherally extending flange portion 19 rests against the underside of the roof 12); [and]
securing the flange to the roof deck using one or more screws (fasteners 20 such as screws or nails). 
It would have been obvious to one skilled in the art at the time of the invention to ensure the flange rests against an underneath of the roof deck by combining prior art elements according to known methods to yield predictable results or by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Perry into the teachings of Stevenson because it does no more than yield predictable results of providing details of a known way to seal the flange against the roof so as to provide a weather-proof seal, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, and since Stevenson has disclosed that such a weather-proof seal exists but has not provided the functional details of how it is formed.

Regarding claim 14, Stevenson in view of Mejia and Perry teaches the method according to claim 10, wherein the hollow tube, the mouth, and the flange are integral (Stevenson:  see Fig. 8; Mejia:  see Fig. 1).

Regarding claim 20, Stevenson in view of Mejia and Perry teaches the method according to claim 10, wherein the flange is planar (Stevenson:  see Fig. 8). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (U.S. Patent No. 10830464) in view of Mejia (U.S. Patent No. 5081914) and Perry et al. (U.S. Patent No. 3934383) as applied to claim 10 above, and further in view of Say (Published U.S. Patent Application No. 20190316341).
Regarding claim 16, Stevenson in view of Mejia and Perry teaches the method according to claim 10. 
Stevenson in view of Mejia and Perry are silent regarding the cap and the mouth are configured for snap-fitting the cap onto the mouth. 
However, Say (Fig. 1-7) teaches a cap (cover assembly 44) configured to be sealably secured to a mouth (drain 28), wherein the cap and the mouth are configured for snap-fitting the cap onto the mouth (Para. 102, “cover assembly 44 can be positioned over the drain 28, and can include hooks 92 that removably attach to the hook ledges 86 formed on the underside 80 of the drain head 32 (shown in FIG. 4B)”, wherein the connection between such hooks and hook ledges are understood to be a snap-fitting connection).
It would have been obvious to one skilled in the art at the time of the invention to include the snap-fitting connection by use of a known technique to improve similar devices in the same way as taught by Say into the teachings of Stevenson in view of Mejia and Perry because it does no more than yield predictable results of providing a means to easily remove the cap from the mouth (Say: Para. 7, “present disclosure provides systems and methods for installing fixtures into materials, such as concrete surfaces. The fixtures include a body and a cover assembly that includes a component that can generally move, for instance, collapse, transform, deform, bow, bend, flex, shear, or fracture away from (e.g., tangentially, inwardly, or radially inwardly) a material (e.g., finished concrete) to aid in the removal of the cover assembly”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 17, Stevenson in view of Mejia and Perry teaches the method according to claim 16, wherein the cap is having a furrow as a handle for lifting the cap (Say:  Para. 105, “Rotational force can be imparted on the cover 88 through one or more recesses 114, 116 formed in the raised section 96 of the cover 88. The recesses 114, 116 can be designed to receive tools such as pliers, and can provide an easy clamping location”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762